t c memo united_states tax_court michael cipolla petitioner v commissioner of internal revenue respondent docket no 7131-02l filed date michael cipolla pro_se theresa g mcqueeney for respondent memorandum findings_of_fact and opinion halpern judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with collection of his income_tax on date respondent orally moved to have the court impose against unless otherwise indicated all section references are to the internal_revenue_code as amended petitioner a penalty pursuant to sec_6673 findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts with attached exhibits is incorporated herein by this reference at the time he filed his petition petitioner resided in brooklyn new york petitioner’s form_1040 for on or about date petitioner submitted to respondent a form_1040 u s individual_income_tax_return for petitioner did not describe his occupation on the form_1040 although he did attach a form_w-2 wage and tax statement identifying him as an employee petitioner entered zeros on all lines of the income portion of his form_1040 specifically including line for wages line for dividends line for alimony received line for total income and line sec_32 and sec_33 for adjusted_gross_income he also indicated his taxable_income to be zero petitioner entered a zero on line for tax petitioner then claimed a refund in the amount of dollar_figure which was equal to the amount of federal_income_tax that had been withheld from his wages by his employer the form_w-2 attached to the above form_1040 disclosed the payment of wages to petitioner during the form_w-2 was from new york telephone company it disclosed the payment of dollar_figure of wages to petitioner and the withholding of federal_income_tax in the amount of dollar_figure petitioner also attached to his form_1040 a two-page typewritten statement that stated in part i michael cipolla am submitting this as part of my income_tax return even though i know that no section of the internal_revenue_code establishes an income_tax_liability provides that income taxes have to be paid on the basis of a return in addition to the above i am filing even though the privacy_act notice as contained in a booklet clearly informs me that i am not required to file it does so in at least two places a in one place it states that i need only file a return for any_tax i may be liable for since no code section makes me liable for income taxes this provision notifies me that i do not have to file an income_tax return it should also be noted that i had zero income according to the supreme court’s definition of income see note please note that my return also constitutes a claim_for_refund pursuant to code sec_6402 i am also putting the i r s on notice that my tax_return and claim_for_refund does not constitute a frivolous_return pursuant to code sec_6702 in addition don’t notify me that the i r s is changing my return since there is no statute that allows the i r s to do that you might prepare a return pursuant to code sec_6020b where no return is filed but where as in this case a return has been filed no statute authorizes i r s personnel to change that return note the word income is not defined in the internal_revenue_code but as stated above it can only be a derivative of corporate activity respondent’s notice_of_deficiency on date respondent acting through carol m landy director of the brookhaven customer service_center in holtsville new york issued a notice_of_deficiency to petitioner for in the notice_of_deficiency respondent determined a deficiency of dollar_figure in federal_income_tax respondent determined that petitioner failed to report wages of dollar_figure as well as dividends of dollar_figure a gross distribution of dollar_figure interest of dollar_figure and a prior year refund of dollar_figure petitioner received the notice_of_deficiency petitioner did not file a petition for redetermination with the tax_court on date respondent assessed the determined deficiency plus statutory interest on that same date respondent sent petitioner a notice of balance due petitioner failed to pay the amount owing respondent’s notice_of_intent_to_levy and petitioner’s response on date respondent sent petitioner a notice entitled final notice--notice of intent to levy and notice of your right to a hearing respondent determined the deficiency without taking into account the tax withheld from petitioner’s wages as a statutory_notice_of_deficiency does not take such withheld amount into account see sec_31 sec_6211 however insofar as petitioner’s ultimate tax_liability is concerned respondent gives petitioner credit for the amount withheld from his wages on date petitioner submitted to respondent form request for a collection_due_process_hearing in the request petitioner stated that he would explain all his reasons for opposing the proposed levy at the hearing the appeals_office hearing in communications and correspondence between petitioner and respondent’s appeals_office from date through date petitioner raised several tax protestor arguments regarding his tax_liability by letter dated date appeals officer phyllis cayenne the appeals officer scheduled an administrative hearing with petitioner at respondent’s manhattan appeals_office in new york city in her letter to petitioner the appeals officer continued and stated in part our jurisdiction in this case is limited to hearing relevant issues relating to unpaid tax including appropriate spousal defenses challenges to the appropriateness of collection actions offer s of collection alternatives and challenges to the underlying tax_liability if you did not receive a statutory_notice_of_deficiency or did not otherwise have an opportunity to dispute the liability your letter dated to respondent’s appeals_office only provided constitutional arguments and did not include relevant issues that we may consider the arguments raised in your letter of are frivolous and your positions have no basis in law arguments such as yours have been considered and rejected repeatedly as being without merit by federal courts including the supreme court of the united_states pursuing them in a federal court could lead to monetary sanctions being imposed against you on or about date petitioner sent a letter to the appeals officer responding to her december letter that response by petitioner included inter alia a challenge to the underlying tax_liability for as well as allegations including petitioner never received a valid notice_of_deficiency no valid assessment of an income_tax_liability for had been made against petitioner and petitioner had not been issued a notice_and_demand for payment as required under sec_6303 petitioner also requested verification from the secretary that all applicable laws and administrative procedures were followed with respect to the tax_liability on date petitioner attended an administrative hearing in new york city conducted by the appeals officer at the hearing the appeals officer provided petitioner with a literal transcript of petitioner’s account for respondent’s notice_of_determination on date respondent’s appeals_office issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or determining that the proposed levy against him for should be sustained petitioner’s petition and respondent’s motion to have a penalty imposed against petitioner pursuant to sec_6673 on date petitioner filed with the tax_court his petition seeking review of respondent’s notice_of_determination the petition included allegations that the appeals officer failed to obtain verification from the secretary that the requirements of any applicable law or administrative procedure were met as required under sec_6330 the appeals officer failed to identify the statutes making petitioner liable for federal_income_tax petitioner never received a proper notice_of_deficiency petitioner was not lawfully assessed a tax_liability for petitioner never received a notice_and_demand for payment and petitioner was denied the opportunity to challenge the existence or the amount of the underlying tax_liability for on date at the trial in this case respondent orally moved to have this court impose against petitioner a penalty pursuant to sec_6673 in the amount of dollar_figure opinion if any person neglects or refuses to make payment of any assessed federal tax_liability within days of notice_and_demand the secretary is authorized to collect the assessed tax by levy on that person’s property sec_6331 as a general_rule at least days before taking such action the secretary must provide the person with a written final notice_of_intent_to_levy that describes among other things the administrative appeals available to the person sec_6331 upon request the person is entitled to an administrative review hearing before respondent’s appeals_office sec_6330 if dissatisfied with the appeals_office determination the person may seek judicial review in the tax_court or a federal district_court as appropriate sec_6330 generally action on the proposed levy is suspended during the pendency of the administrative review hearing and any judicial review proceeding sec_6330 sec_6330 prescribes the relevant matters that a person may raise at an appeals_office hearing including spousal defenses the appropriateness of respondent’s proposed collection action and possible alternative means of collection a taxpayer may contest the existence or amount of the underlying tax_liability at an appeals_office hearing only if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 where the underlying tax_liability is not at issue we generally review determinations made by the appeals_office for an abuse_of_discretion e g 118_tc_488 notice_of_deficiency petitioner received a notice_of_deficiency for he is therefore not entitled to challenge the underlying tax_liability at the hearing conducted under sec_6330 sec_6330 nonetheless he argues that the notice_of_deficiency was not signed by someone in authority and was invalid this position is frivolous and groundless 118_tc_162 noting that directors of service centers have been delegated the authority to issue notices of deficiency koenig v commissioner tcmemo_2003_40 n see schmith v commissioner tcmemo_2002_252 taxpayer’s denial of receiving valid notice_of_deficiency did not mean the taxpayer failed to receive notice_of_deficiency verification requirement we likewise reject petitioner’s argument that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 the record shows that the appeals officer obtained and reviewed a literal transcript of petitioner’s account for and that she provided this transcript of account to petitioner at his appeals hearing the information in this transcript is also contained in the form_4340 certificate of assessments payments and other specified matters that the parties stipulated in evidence sec_6330 does not require the commissioner to rely on a particular document eg the summary record itself rather than a transcript of account to satisfy the verification requirement imposed therein see 118_tc_365 n and cases cited thereat standifird v commissioner tcmemo_2002_245 affd 72_fedappx_729 9th cir weishan v commissioner tcmemo_2002_88 in this regard we note that the transcript provided all the information prescribed in sec_301_6203-1 proced admin regs see weishan v commissioner supra lindsey v commissioner tcmemo_2002_87 affd 56_fedappx_802 9th cir petitioner has not raised any irregularity in the assessment procedure that would raise a legitimate question about the validity of the assessment or the information contained in the transcript and the form_4340 accordingly we conclude that the appeals officer here satisfied the verification requirement of sec_6330 notice_and_demand we similarly reject petitioner’s argument that he never received a notice_and_demand for payment of his unpaid tax_liability for the form_4340 shows that respondent sent as indicated above the appeals officer provided petitioner at his appeals hearing with the literal transcript of his account that she reviewed sec_6330 does not even require an appeals officer at or prior to a collection_due_process_hearing to give the taxpayer a copy of the verification that the requirements of any applicable law or administrative procedure have been met sec_301_6330-1 proced admin regs requires that the appeals officer obtain verification before issuing the determination not that he or she provide it to the taxpayer 118_tc_162 petitioner a notice of balance due on the date that respondent assessed the tax and interest for a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 see eg 953_f2d_531 9th cir schaper v commissioner tcmemo_2002_203 weishan v commissioner supra the notice of balance due was sufficient to constitute notice_and_demand within the meaning of sec_6303 because it informed petitioner of the amount owed and requested payment standifird v commissioner supra see 908_f2d_521 9th cir the form on which a notice of assessment and demand for payment is made is irrelevant as long as it provides the taxpayer with all the information required under sec_6303 conclusion based upon our examination of the record before us we find that respondent did not abuse his discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s unpaid income_tax_liability for taxable_year in making that finding we have considered all arguments made by petitioner and to the extent not mentioned above conclude them to be irrelevant or without merit in respondent’s motion respondent requests that the court impose against petitioner a penalty pursuant to sec_6673 in the amount of dollar_figure in pertinent part sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court that a proceeding before it was instituted or maintained primarily for delay sec_6673 or that the taxpayer’s position in such a proceeding is frivolous or groundless sec_6673 as evidenced by the petition and petitioner’s subsequent arguments petitioner’s legal arguments are frivolous and he has no grounds justifying his claim that the appeals officer erred in any manner we can see no reason for the petition but to delay the collection of the income_tax owing from petitioner petitioner has not only wasted his time but he has wasted the time of respondent’s agents officers and counsel not to mention the waste of the court’s time in disposing of this case we shall not penalize petitioner in the amount dollar_figure requested by respondent but we do believe that petitioner deserves a significant sec_6673 penalty we shall therefore require petitioner pursuant to sec_6673 to pay to the united_states a penalty in the amount of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
